DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed 11/30/2020, with respect to the previously objected to claim 5 have been fully considered and are persuasive.  The objection to claim 5 has been withdrawn, and, with cancellation of claims 5, 16, and 20, application is now in condition for allowance.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with BRETT S SYLVESTER on 12/21/2020.

The application has been amended as follows: 

Cancel claim 16.
Cancel claim 20.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires “[an] n-type thermoelectric layer contain[ing] a nanocarbon material and an onium salt”, “the onium salt contained in the n-type thermoelectric conversion layer being an onium salt represented by Formula (2)” “wherein in Formula 2… X21- represents an anion whose conjugate acid has a pKa of -10 to -3… in a case where the pKa of the conjugate acid of the anion represented by X21- is -10 to -3, at least three groups among R51 to R54 are an organic group having 8 or more carbon atoms.”
The rest of the claim appears to have conventional elements, including the limitations re: ionization potential and re: p-type thermoelectric conversion layer.
The closest prior art of record is Nonoguchi, et al., US 2017/0110646 A1. Nonoguchi teaches a variety of compounds represented by Formula (2) wherein in Formula 2… X21- represents an anion whose conjugate acid has a pKa of -10 to -3… (see Comparative Examples 2-8). Some of the compounds lower the thermopower (see Fig. 2, noting that the thermopower becomes less positive, suggesting that these may be n-type dopants if present in a greater concentration), but there is insufficient guidance to suggest that they act as n-type dopants and could produce a negative Seebeck coefficient, especially given that Nonoguchi suggests only the use of specific anions whose conjugate acid does not has a pKa of -10 to -3.
Li, et al. "Doping of Fullerenes via Anion‐Induced Electron Transfer and Its Implication for Surfactant Facilitated High Performance Polymer Solar Cells." Advanced materials 25.32 (2013): 4425-4430, teach that tetrabutylammonium chloride, which is an onium salt represented by Formula (2), wherein in Formula 2… X21- represents an anion whose conjugate acid has a pKa of -10 to -3, can be used to dope fullerenes.
The examiner believes there are two approaches to arrive at the claimed invention: 1) in the n-type thermoelectric conversion layer, use PCBM as the nanocarbon material long with the with the n-type dopant and form the homolog, or 2) use the n-type dopant described in Li to dope Nonoguchi’s n-type thermoelectric conversion layer.
Re: 1), while fullerenes are a nanocrabon material and are known to exhibit thermoelectric properties (see Carroll, US 2013/0312806 A1, ¶51), and Li appears to suggest that alkyl ammonium-based surfactants can dope PCBM in general (see p. 4429), the homologs are far removed, and this is why the examiner did not make this rejection.
Re: 2), there are conflicting teachings in Nonoguchi and Li regarding whether or not the onium salts represented by Formula (2), wherein in Formula 2… X21- represents an anion whose conjugate acid has a pKa of -10 to -3, can be used to dope carbon nanotubes, and therefore, insufficient guidance
Sugiura, et al. "Fine tuning of the Fermi level of single-walled carbon nanotubes with onium salts and application for thermoelectric materials." Synthetic Metals 259 (2020): 116222, is not prior art, and shares authorship with instant application, and it appears to suggest that n-type doping correlates with of nucleophilicity of the anion, which has an inverse correlation with acidity, as well as cation size.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E MCCLAIN whose telephone number is (303)297-4253.  The examiner can normally be reached on M-F 8:30-4:30 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721